Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 7, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147522(64)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                     SC: 147522                                        Justices
  In re AJR, Minor.                                                  COA: 312100
                                                                     Kent CC Family Division:
                                                                           12-024817-AY
  ______________________________/

         On order of the Chief Justice, the motion of the Family Law Council of the State
  Bar of Michigan for leave to file an amicus curiae brief is GRANTED. The amicus brief
  submitted on March 5, 2014 is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 7, 2014
                                                                                Clerk